Fourth Court of Appeals
                                       San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-15-00269-CV

                              Christopher GARCIA and Patrick Mendoza,
                                             Appellants

                                                     v.

                                           Ronald E. BRUNO,
                                                Appellee

                      From the 111th Judicial District Court, Webb County, Texas
                                Trial Court No. 2015CVQ000699 D2
                            Honorable Monica Z. Notzon, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: June 3, 2015

DISMISSED

           Each of the appellants has filed a motion to dismiss this appeal, stating the notices of appeal

were prematurely filed and the appeal is no longer necessary. The appellee was notified of the

motion and has not opposed the dismissal. Therefore, we grant the motions and dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are taxed against appellants.

                                                      PER CURIAM